Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/17/2021 has been entered. Prior rejections are withdrawn due to amendments. Grounds for allowance are set forth below.

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-9, 11-19 and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art is Venkatesan et al. (US-20130199677-A1, hereinafter Venkatesan).
Venkatesan teaches magnesium-based alloys for wrought applications with a composition range of: 0.5 to 4.0% by weight zinc, 0.02 to 0.70% by weight of rare earth element or mixture of the same, and the remainder being magnesium and incidental impurities ([0009]) where the rare earth can be gadolinium and yttrium is also considered to be encompasses by 

Alloy of Instant Claims
Venkatesan broad range

wt.%
wt.%
Zn
about 1 to about 3
0.5-4.0
Al
about 1 to about 3
---
Ca 
about 0.1 to about 0.4
---
Gd
about 0.1 to about 0.4
0-0.70
Y
0 to about 0.4
0-0.70
Mn
0 to about 0.2
---
Rare Earth Element 
---
0.02-0.70
Mg
Balance
Balance


However Venkatesan is different from the instant application in that Venkatesan silent on additions of Al and Ca. The alloys of Venkatesan do not have 1-3 Al wt.% which is a significant alloying addition in the instant claimed alloys which consist of Mg, Zn, Al, Ca, Gd and optionally Y and Mn .
Furthermore the claimed tensile strength of at least 245.0 MPa is above the values on average across the different orientations of the alloys of Venkatesan (pg. 8, Table 17) which have composition within the claimed ranges of Zn and Gd. 
It is not immediately clear that the claimed tensile strength property would naturally flow from the processing of Venkatesan modified by Kim (US-20080304997-A1), Guan et al. (US-20040040635-A1), and Kawabe et al. (US-20130333809-A1). 
Taken as a whole, the evidence of nonobviousness out weights that of obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734